Motion granted to the extent of amending the decretal paragraph of the order of this court entered on May 30, 1985 [108 AD2d 531] and the last sentence of the opinion accompanying said order by deleting the last nine words thereof in each and inserting, in place thereof, the following: "and the indictment, except as to the two counts of criminal possession of a weapon in the second degree, is dismissed, without prejudice, with leave to the respondent to re-present any appropriate charges to another Grand Jury, and the two counts of criminal possession of a weapon in the second degree are remanded for a new trial.” Concur—Kupferman, J. P., Ross, Bloom, Kassal and Rosenberger, JJ.